EXHIBIT Consent of Independent Registered Public Accounting Firm The Board of Directors Pride International, Inc.: We consent to the incorporation by reference in the registration statements (Nos. 333-107051 and 333-154920) on Form S-3 and S-3/A, registration statements (Nos. 333-66644 and 333-666444-01) on Post-Effective Amendment No.1 on Form S-8 to the Registration Statements on Form S-4, and registration statements (Nos. 333-115588, 333-131261, 333-149815, and 333-154926) on Form S-8 of Pride International, Inc. of our reports dated February24, 2009, with respect to the consolidated balance sheets of Pride International, Inc. as of December31, 2008 and 2007, and the related consolidated statements of operations, stockholders’ equity, and cash flows for each of the years in the three-year period ended December31, 2008 and the effectiveness of internal control over financial reporting as of December31, 2008, which reports appear in the December31, 2008 annual report on Form 10-K of Pride International, Inc. Our report refers to a change in the method of accounting for uncertain tax positions in 2007. /s/ KPMG
